Citation Nr: 1000761	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-31 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Memphis, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of 
cerebrovascular accident (claimed as stroke).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for disability 
exhibited by high cholesterol.

5.  Entitlement to service connection for erectile 
dysfunction.

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection bilateral hearing loss.

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert A. Donati, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in March 2008, a statement of the case was issued 
in August 2008, and a substantive appeal was received in 
October 2008.  The Veteran testified at a Board hearing in 
September 2009.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any further 
action is required on his part.


FINDING OF FACT

At the September 4, 2009 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issues of entitlement to service 
connection for residuals of cerebrovascular accident (claimed 
as stroke), hypertension, coronary artery disease, disability 
exhibited by high cholesterol, erectile dysfunction, 
insomnia, and bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to service 
connection for residuals of cerebrovascular accident (claimed 
as stroke), hypertension, coronary artery disease, disability 
exhibited by high cholesterol, erectile dysfunction, 
insomnia, and bilateral hearing loss.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In this case, the Veteran withdrew his appeal of entitlement 
to service connection for residuals of cerebrovascular 
accident (claimed as stroke), hypertension, coronary artery 
disease, disability exhibited by high cholesterol, erectile 
dysfunction, insomnia, and bilateral hearing loss, at the 
Board hearing held in September 2009.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal on 
these matters, and the issues of entitlement to service 
connection for residuals of cerebrovascular accident (claimed 
as stroke), hypertension, coronary artery disease, disability 
exhibited by high cholesterol, erectile dysfunction, 
insomnia, and bilateral hearing loss, are dismissed.


ORDER

Entitlement to service connection for cerebrovascular 
accident (claimed as stroke), hypertension, coronary artery 
disease, disability exhibited by high cholesterol, erectile 
dysfunction, insomnia, and bilateral hearing loss are 
dismissed.


REMAND

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  

The Veteran had active service from June 1968 to June 1970, 
and served in Vietnam from October 1968 to October 1969.  His 
DD Form 214 reflects that his MOS was Infantryman, and his 
service personnel records reflect that he was an ammunition 
bearer and rifleman.  Another service personnel record 
reflects that his military occupational specialty was light 
weapons infantry in October 1968, and cook in April 1969.  
The Veteran testified that he was a conscientious objector 
during his service, and that he served as a cook during his 
service in Vietnam.  

At the Board hearing, the Veteran testified that he was sent 
to the field as a cook and his unit was exposed to incoming 
mortars, shells, and rounds and fellow soldiers were killed.  
See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) 
(holding that the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally).  The Veteran relayed an 
incident in or about February or March 1969 when he was told 
that he would need to join his unit as an infantryman; 
however, as a conscientious objector he did not end up having 
to serve in a combat role.  (See Board hearing transcript at 
6.)  The Veteran, however, did not indicate in his testimony 
when he was sent out into the field as a cook, and when the 
incident occurred in which his unit was exposed to mortars, 
shells, and rounds.  He reported such incident at his August 
2009 private psychiatric evaluation; however, only stated 
that such incident occurred in 1969 in Vietnam Tet.  The RO 
should contact the Veteran and have him provide more specific 
information (to include the time period within a 60 day 
window, the unit to which he was assigned, and location of 
such attack) pertaining to such claimed stressor.  

The Veteran has also testified that while he was serving in 
Vietnam, his nephew L.R. died in Vietnam, and he was told 
this by family members while he was still serving.  (See 
Board hearing transcript at 14.)  

The RO should take appropriate action to have the U.S. Army 
and Joint Service Records Research Center (JSRRC) attempt to 
obtain corroborating evidence of the Veteran's claimed 
stressors.  

If any of the Veteran's claimed in-service stressors are 
corroborated, then the Veteran should be afforded a VA 
examination to assess the nature and etiology of his claimed 
PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his 
representative and request that they 
provide additional information regarding 
the Veteran's claimed in-service stressor 
pertaining to his unit being fired upon 
with mortars, rounds, and shells.  The 
Veteran should be asked to provide 
specific details (to include dates within 
a 60-day period, places, detailed 
descriptions of the event, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved) of the claimed 
in-service stressor. A copy of the letter 
sent to the Veteran, and any response(s), 
should be included in the claims file.

2.  The RO should review the claims file 
thoroughly, specifically the August 2009 
private psychiatric evaluation, September 
2009 Board hearing transcript, and any 
statement from the Veteran, and prepare a 
summary of the Veteran's claimed in-
service stressors relating to the mortar 
attacks on his unit that occurred in 
1969, and the death of his nephew L.R. in 
Vietnam.  This summary of stressors, with 
specific details regarding the Veteran's 
alleged in-service stressors, and all 
associated documents (such as the 
Veteran's service personnel records), 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
JSRRC should be requested to attempt 
corroboration of the Veteran's claimed 
in-service stressor.

3.  Thereafter, if, and only if, an 
alleged in-service stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.  
Appropriate psychological testing 
should be accomplished if deemed 
helpful.  The claims folder must be 
made available to the examiner for 
review.  The examiner should provide an 
opinion as to whether the Veteran's 
symptomatology meets the criteria for a 
diagnosis of PTSD.  The stressor 
supporting the diagnosis must be 
identified by the examiner. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


